PER CURIAM:
Tony Anthony Brown, a federal prisoner, appeals the district court’s orders denying Brown’s motions for multiple forms of relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Brown, No. 5:98-cr-00037-F (E.D.N.C. Sept. 21, Sept. 26, & Oct. 10, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented *221in the materials before the court and argument would not aid the decisional process.

AFFIRMED.